DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed January 18, 2021 had been entered.  Claims 1-23 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2021 has been considered by the examiner.
Drawings
The drawings are objected to because of minor informalities.
Regarding Fig 1, two axes are labeled the Y-axis in the three mutually perpendicular axes of the coordinate system.  The Z-axis is not marked.
Regarding the 1/28/2021 amended drawings, they are not properly marked with “Replacement Sheet” or “New Sheet”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yalamati et al, US PGPub 2018/0148955 (hereinafter Yalamati) in view of Okabayashi et al., US PGPub 2005/0023089 (hereinafter Okabayashi).
Regarding claim 1, Yalamati teaches a system, comprising: a mounting assembly (46) configured for mounting to a door; an actuation assembly (16) movably mounted to the mounting assembly; a drive member (52) operably connected with the actuation assembly (Fig 3), wherein the drive member is configured to move in a drive member actuating direction in response to actuation of the actuation assembly, and wherein the drive member is operable to 
    PNG
    media_image1.png
    794
    878
    media_image1.png
    Greyscale
retractor is operable to move in a retractor deactuating direction in response to movement of the drive member in the drive member deactuating direction [0027]; a latchbolt (20) operably connected with the retractor (Fig 5), the latchbolt having an extended position (Fig 6) and a retracted position (Fig 7), wherein the latchbolt is configured to move in a retracting movement toward the retracted position in response to movement of the retractor in the retractor actuating direction, and wherein the latchbolt is operable to move in an extending movement toward the extended position in response to movement of the retractor in the retractor deactuating direction (movement between Fig 7 and Fig 6); [AltContent: textbox (Annotated excerpts – Figs 2, 3 and 5 - Yalamati)]a first slowing mechanism (76) 
While Yalamati does teach a first slowing mechanism, Yalamati does not teach that it includes a gear rack mounted to one of the drive member or the mounting assembly, a pinion gear engaged with the gear rack and mounted to the other of the drive member or the mounting assembly, and a damper configured to slow relative movement of the gear rack and the pinion gear in a linear direction during the extending movement of the latchbolt, thereby slowing movement of the drive member relative to the mounting assembly during the extending movement of the latchbolt.
Okabayashi teaches it is known in the damper device art wherein the first slowing mechanism includes a gear rack (300) mounted to one of the drive member (3) or the mounting assembly, a pinion gear (101) engaged with the gear rack and mounted to the other of the drive member or the mounting assembly (400), and a damper (1) configured to slow relative movement of the gear rack and the pinion gear in a linear direction (linear defined as along a straight or nearly straight line; along the gear teeth located on 300) during the extending movement of the movable body, thereby slowing movement of the drive member relative to the mounting assembly during the extending movement of the movable body [0015].

    PNG
    media_image2.png
    535
    603
    media_image2.png
    Greyscale

Annotated Fig 1-Okabayashi
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yalamati’s linear damper to be Okabayashi’s rack and pinion design.  Doing so would introduce proven damper components into the assembly and allow new design options for motion control.
Regarding claim 12, Yalamati teaches a damper module configured for use with a latchbolt assembly including a latchbolt, the latchbolt assembly having a latchbolt-retracting movement involving retraction of the latchbolt and a latchbolt-extending movement involving extension of the latchbolt, the damper module comprising: a slowing arm (84) movably mounted to the mounting bracket (92 free end; 94 fixed end, Fig 4; [0026]), wherein the slowing arm is operable to move in a first slowing arm direction and an opposite second slowing arm direction (92 movement up and down; Fig 4); and a biasing member (92) engaged with the slowing arm, the biasing member biasing the slowing arm in the second slowing arm direction and resisting movement of the slowing arm in the first slowing arm direction (92 movement up 
While Yalamati does teach multiple dampers, Yalamati does not teach a damper module comprising: a mounting bracket; a rotary damper mounted to the mounting bracket, the rotary damper comprising: a stator rotationally coupled with the mounting bracket; a rotor mounted for rotation relative to the stator; a chamber defined at least in part by one of the rotor or the stator, wherein the other of the rotor or the stator is mounted at least partially within the chamber; a hydraulic fluid disposed in the chamber, wherein the hydraulic fluid is configured to generate a resistive torque in response to relative rotation of the rotor and the stator, the resistive torque resisting the relative rotation of the rotor and the stator; a pinion gear operable to rotate in a first pinion gear direction and an opposite second pinion gear direction, wherein the pinion gear is mounted to the rotor such that rotation of the pinion gear in at least the first pinion gear direction causes a corresponding rotation of the rotor relative to the stator; a rack member comprising a gear rack engaged with the pinion gear such that movement of the rack member in a first rack member direction drives the pinion gear to rotate in the first pinion gear direction and movement of the rack member in an opposite second rack member direction drives the pinion gear to rotate in the second pinion gear direction; wherein the rack member is configured for mounting to the latchbolt assembly such that the latchbolt-extending movement moves the rack 
Okabayashi teaches it is known in the damper device art for the damper module comprising: a mounting bracket (3); a rotary damper (1) mounted to the mounting bracket, the rotary damper comprising: a stator (112) rotationally coupled with the mounting bracket; a rotor (103) mounted for rotation relative to the stator; a chamber (S) defined at least in part by one of the rotor or the stator [0075], wherein the other of the rotor or the stator is mounted at least partially within the chamber; a hydraulic fluid (viscous fluid; [0075]) disposed in the chamber, wherein the hydraulic fluid is configured to generate a resistive torque in response to relative rotation of the rotor and the stator [0075], the resistive torque resisting the relative rotation of the rotor and the stator [0025]; a pinion gear (101) operable to rotate in a first pinion gear direction and an opposite second pinion gear direction, wherein the pinion gear is mounted to the rotor such that rotation of the pinion gear in at least the first pinion gear direction causes a corresponding rotation of the rotor relative to the stator [0074; 0075]; a rack member comprising a gear rack (300) engaged with the pinion gear such that movement of the rack member in a first rack member direction drives the pinion gear to rotate in the first pinion gear direction and movement of the rack member in an opposite second rack member direction drives the pinion gear to rotate in the second pinion gear direction (Fig 5); wherein the rack member is configured for mounting to the movable body such that the movable body movement moves the rack member to drive the pinion gear in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Yalamati’s slowing arm with Okabayashi’s rotary damper to better control the movement of the latching and pushbar mechanisms.  Doing so would increase reliability of the assembly as well as its acoustic performance thereby increasing customer satisfaction.
Regarding claim 17, Yalamati teaches a method of slowing an extension speed of a latchbolt assembly, wherein the latchbolt assembly includes a mounting assembly, a latchbolt movably mounted to the mounting assembly, a retractor having a latchbolt-extending motion and a latchbolt-retracting motion, and a drive member having a retractor-extending motion and a retractor-retracting motion, the method comprising; slowing the latchbolt-extending motion of the retractor (96), wherein slowing the latchbolt- extending motion of the retractor comprises: movably mounting a slowing arm (84) to the mounting assembly (46); and with a biasing member (92), resisting movement of the slowing arm in a first slowing arm direction and biasing the slowing arm in a second slowing arm direction opposite the first slowing arm direction (92 movement up and down; Fig 4); wherein the latchbolt-extending motion of the retractor causes the retractor to drive the slowing arm in the first slowing arm direction such that the biasing member resists movement of the slowing arm  thereby slowing the latchbolt-extending motion of the retractor (movement of 98 from Fig 7 to Fig 6; Annotated excerpts - Figs 2, 3, 5 – Yalamati).
While Yalamati does teach slowing the retractor-extending motion of the drive member, Yalamati does not teach wherein slowing the retractor- extending motion of the drive member comprises: mounting a first gear member to the drive member; mounting a second gear member to the mounting assembly such that teeth of the first gear member mesh with teeth of the second gear member; and engaging a damper with one of the first gear member or the second gear member such that the damper resists relative movement of the first gear member and the second gear member in a first linear direction of relative movement; wherein the retractor-extending motion of the drive member causes relative movement of the first gear member and the second gear member in the first linear direction of relative movement such that the damper resists the relative movement of the first gear member and the second gear member, thereby slowing the retractor-extending motion of the drive member.
Okabayashi teaches it is known in the damper device art to mount a first gear member (300) to the drive member (3); mounting a second gear member (101) to the mounting assembly such that teeth of the first gear member mesh with teeth of the second gear member (Fig 1); and engaging a damper (1) with one of the first gear member or the second gear member such that the damper resists relative movement of the first gear member and the second gear member in a first linear direction of relative movement direction (linear defined as along a straight or nearly straight line; Okabayashi along the gear teeth located on 300; Fig 1; [0073]); wherein the retractor-extending motion of the drive member causes relative movement of the first gear member and the second gear member in the first linear direction of relative movement (linear defined as along a straight or nearly straight line; along the gear teeth located on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yalamati’s slowing method with the slowing method of Okabayashi together in one mechanical assembly.  Doing so would increase reliability of the assembly as well as its acoustic performance thereby increasing customer satisfaction.
Regarding claim 21, Yalamati in view of Okabayashi teaches the system of claim 1, wherein the gear rack (Okabayashi 300) and the pinion gear (Okabayashi 101) are constrained to movement in the linear direction (linear defined as along a straight or nearly straight line; Okabayashi along the gear teeth located on 300; Fig 1); and wherein the second slowing mechanism comprises a slowing arm (Yalamati 84) that is constrained to movement in the linear direction (movement up and down in Figs 4, 6).
Regarding claim 22, Yalamati in view of Okabayashi teaches the damper module of claim 12, wherein the rack member (Okabayashi 300) is constrained to movement in the linear direction (linear defined as along a straight or nearly straight line; Okabayashi along the gear teeth located on 300; Fig 1), and wherein the slowing arm (Yalamati 84) is also constrained to movement in the linear direction (Yalamati movement up and down in Figs 4, 6).
Regarding claim 23, Yalamati in view of Okabayashi teaches the method of claim 17, wherein the relative movement of the first gear member (Okabayashi 300) and the second gear member (Okabayashi 101) is constrained to movement in the first linear direction (linear defined as along a straight or nearly straight line; Okabayashi along the gear teeth located on 300; Fig 1), and wherein the slowing arm (Yalamati 84) is also constrained to movement in the first linear direction (Yalamati movement up and down in Figs 4, 6).
Regarding claims 2-11, 13-116, and 18-20, original rejections stand.  
Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Okabayashi, US PGPub 2005/0023089, is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Okabayashi is analogous because it is a damper device for applying a damping force to a movable body assembly on a fixed body.  In the claimed invention, both the retractor and drive member are movable bodies whose movement are being damped by a damper device.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Okabayashi states his present invention is a damper mechanism for absorbing impact and damping movement of a movable body.  In the claimed invention, both the retractor and drive member are movable bodies whose movement are being damped.  Okabayashi is reasonably pertinent to this problem being faced.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675